Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority of 62/881,605 filed on August 1, 2019 is acknowledged in the instant application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control module” in claims 1, 3-6, 8-11, 13, 15 and 17-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reusche et al. (US Pub. 2009/0080873) (new cited).
Regarding claims 1, 8, Reusche et al. discloses a deicing system and method, comprising: a body (12, Fig. 1) configured to submerged in a liquid (24) in a trough (22), the body (12) having an intake port (28), an outlet port (30), a pump (18), and a heating element (14); a control module (Par. 21) , wherein the control module is configured to activate the pump (18); and  wherein the pump (18) is configured to draw the liquid (24) into the body via the intake port (28) past the heating element (14) and return the liquid to the trough via the outlet port (30) to maintain and return the liquid in the trough (22) (Fig. 1; Par. 21-25).
Regarding claim 2, Reusche et al. discloses the heating element (14) is a direct current water heating element (Par. 20, batteries).
Regarding claim 3, Reusche et al. discloses a sensor (16, 17) to detect a temperature of the liquid (24) in the trough (22) and communicate the temperature to the control module (Par. 21).
Regarding claim 5, Reusche et al. discloses the control module (12) (Par. 21, Application 11/733,637) includes a temperature controller (28, 30), configured to received temperature information from the sensor (16, 17) and transmit the temperature information to the control module to activate or deactivate the heating element (14) based on the temperature information (Fig. 1; Par. 21-25).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 , 6 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reusche et al. (US Pub. 2009/0080873) in view of Reusche et al. (US Pub. 2007/0210068) (hereafter Reusche068) (new cited).
Regarding claims 4 and 11, Reusche et al. discloses substantially all features of the claimed invention as set forth above including the control module (12) and the apparatus (10) can be operated by batteries (Par 20-21) except the control module includes a power source.  Reusche068 discloses a control module (12) and the heating system (10) can be operated by batteries (equivalent as a power source) (Fig. 1; Par. 33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Reusche et al. and Reusche068, the control module includes a power source, for the purpose of suitable to the user specific application to have a compact control system with the batteries/power source.
Regarding claims 6 and 12, Reusche068 discloses the sensor (36) configured to detect a depth of the liquid in the receptacle (equivalent as a trough) and transmit a signal to the control module (12) to deactivate the heating element (20).
Regarding claims 9 and 10, Reusche et al. discloses the control module (12; Par. 21) is configured to activated at least one of the pump (18) and the heating element (14) when the sensor (16, 17) detects that the temperature of the water (24) in the trough (22) is less than the predetermined low temperature (Fig. 1 and 3-5; Par. 21).  Reusche068 also discloses the control module (12) is configured to activated the heating element (18) when the sensor (20) detects that the temperature of the water in the trough is less than the predetermined low temperature (Fig. 1-2 and 12).
Regarding claim 13, Reusche068 discloses the control module (12) is configured to deactivate the heating element (18) when the sensor (36) detects that the depth of the water in the trough is less than a predetermined low depth of water in the trough (Fig. 2; Par. 40-41).
Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reusche et al. (US Pub. 2009/0080873) in view of Grieger (US Pub. 2020/0236902) (new cited).
Regarding claims 7 and 14, Reusche et al. discloses substantially all features of the claimed invention as set forth above except the body includes a filter to strain debris out of the liquid.  Grieger discloses the body (via 1190) includes a filter (1180) to strain debris out of the liquid (Fig. 5-6; Par. 73-74 and 78).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Reusche et al., the body includes a filter to strain debris out of the liquid, as taught by Grieger, for the purpose of filtering the liquid/water to prevent any debris in the water pump. 
Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reusche et al. (US Pub. 2009/0080873) in view of Hoover et al. (US Pat. 5,775,347) (new cited).
Regarding claim 15, Reusche et al. discloses a deicing system and method, comprising: a body (12, Fig. 1) having a pump (18) and a heating element (14), wherein the body (12) is configured to be submerged within the liquid (24) contents of the trough (22); a control module (Par. 21)  in communication with the pump (18) and the heating element (14); and a temperature sensor (16, 17) configured to monitor the temperature of the liquid contents and communicate the temperature to the control module; wherein the control module is configured to activate the pump (18) and the heating element (14) when the temperature sensor (16, 17) detects that the temperature of the liquid contents is less than a predetermined low temperature; wherein the control module is configured to deactivate the pump and the heating element when the temperature sensor detects that the temperature of the liquid contents is greater than the predetermined high temperature (Fig. 1 and 3-5; Par. 21-25 and 29-33).  Reusche et al. does not disclose a depth sensor configured to monitor a depth of the liquid contents and communicate the depth to the control module.  Hoover et al. discloses a depth sensor (66, 68, fluid-level sensor) configured to monitor a depth of the liquid contents and communicate the depth to the control module (Fig. 3; Col. 5, Lines  44-59).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Reusche et al., a depth sensor configured to monitor a depth of the liquid contents and communicate the depth to the control module, as taught by Hoover et al., for the purpose of sensing water level in the tub.
Regarding claim 16, Hoover et al. discloses the depth sensor (16, 17) is a float sensor (Col. 5, Lines 58-59).
Regarding claims 17-18, Reusche et al. discloses the control module (Par. 21) is configured to deactivated the pump (18) and the heating element (14) when the sensor (17) detects that the depth (water is not present) of the liquid contents is less than a predetermined low depth (Par. 21  and 30-31).  Hoover also discloses the control module configured to deactivate the heating element (64) when the sensor (66) detects that the depth of the liquid contents is less than a predetermined low depth (Col. 5, Lines 44-53).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reusche et al. (US Pub. 2009/0080873) in view of Hoover et al. (US Pat. 5,775,347) and further view of Grieger (US Pub. 2020/0236902).
Regarding claim 19, Reusche/Hoover discloses substantially all features of the claimed invention as set forth above including from Reusche, an intake port (28); an outlet port (30) except the intake port located at one end of the body; the outlet port located at a second end of the body; a filter affixed near the outlet port to strain debris from the water; and a channel starting at the intake port running through the body to the outlet port; whereby the water flows into the body via the intake port through the channel and back to the trough via the outlet port.  Grieger discloses the intake port (1110) located at one end of the body; the outlet port (1120) located at a second end of the body; a filter (1180) affixed near the outlet port to strain debris from the water; and a channel starting at the intake port (1110) running through the body to the outlet port (1120); whereby the water flows into the body via the intake port through the channel and back to the trough via the outlet port (Fig. 5-6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Reusche/Hoover, the intake port located at one end of the body; the outlet port located at a second end of the body; a filter affixed near the outlet port to strain debris from the water; and a channel starting at the intake port running through the body to the outlet port; whereby the water flows into the body via the intake port through the channel and back to the trough via the outlet port, as taught by Grieger, for the purpose of having a filter in the body to filter the water.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        11/30/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761